EXHIBIT 10.1

CERIDIAN CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

PARTIES

Ceridian Corporation
3311 East Old Shakopee Road
Minneapolis, Minnesota 55425-1640

and


KATHRYN V. MARINELLO
(“EXECUTIVE”)

Date:             October 1, 2006

RECITALS

A.            Ceridian wishes to obtain the services of Executive for the
duration of this Agreement, and Executive wishes to provide services for such
period.

B.            Ceridian desires reasonable protection of Ceridian’s Confidential
Information (as defined below).

C.            Ceridian desires assurance that Executive will not compete with
Ceridian, engage in recruitment of Ceridian’s employees or make disparaging
statements about Ceridian after termination of employment, and Executive is
willing to refrain from such competition, recruitment and disparagement.

D.            Executive desires to be assured of a minimum Base Salary (as
defined below) from Ceridian for Executive’s services for the term of this
Agreement.

E.             It is expressly recognized by the parties that Executive’s
acceptance of, and continuance in, Executive’s position with Ceridian and
agreement to be bound by the terms of this Agreement represents a substantial
commitment to Ceridian in terms of Executive’s personal and professional career
and a foregoing of present and future career options by Executive, for all of
which Ceridian receives substantial value.

F.             The parties recognize that a Change of Control (as defined below)
may result in material alteration or diminishment of Executive’s position and
responsibilities and substantially frustrate the purpose of Executive’s
commitment to Ceridian and forbearance of career options.

1


--------------------------------------------------------------------------------




G.            The parties recognize that in light of the above-described
commitment and forbearance of career options, it is essential that, for the
benefit of Ceridian and its stockholders, provision be made for the possibility
of a Change of Control Termination (as defined below) in order to enable
Executive to accept and effectively continue in Executive’s position in the face
of inherently disruptive circumstances arising from the possibility of a Change
of Control of Ceridian Corporation (as defined below), although no such change
is now contemplated or foreseen.

NOW, THEREFORE, in consideration of Executive’s acceptance of and continuance in
Executive’s employment for the term of this Agreement and the parties’ agreement
to be bound by the terms contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01        “Affiliate” means any entity with whom Ceridian would be considered
a single employer under Section 414(b) or 414(c) of the Code.

1.02        “Base Salary” means annualized base salary as defined under Section
3.01 of Article III.

1.03        “Board” means the Board of Directors of Parent Corporation.

1.04        “Cause” means cause as defined under Section 4.02 of Article IV.

1.05        “Ceridian” means Ceridian Corporation, a Delaware corporation f/k/a
New Ceridian Corporation, and, except for purposes of Section 7.01(b) and (f),
any Subsidiary (as that term is defined in Section 1.12).

1.06        “Code” means the Internal Revenue Code of 1986, as amended.

1.07        “Committee” means the Compensation Committee of the Board.

1.08        “Confidential Information” means information or material of Ceridian
which is not generally available to or used by others, or the utility or value
of which is not generally known or recognized as standard practice, whether or
not the underlying details are in the public domain, including:

(a)           information or material relating to Ceridian and its business as
conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated services, products or software; customers or prospective
customers; relations with business partners or prospective business partners; or
research, engineering, development, manufacturing, purchasing, accounting, or
marketing activities;

2


--------------------------------------------------------------------------------




(b)           information or material relating to Ceridian’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of Ceridian’s services, products or software;

(c)           information on or material relating to Ceridian which when
received is marked as “proprietary,” “private,” or “confidential;”

(d)           trade secrets of Ceridian;

(e)           software of Ceridian in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming
languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of Ceridian; and

(f)            any similar information of the type described above which
Ceridian obtained from another party and which Ceridian treats as or designates
as being proprietary, private or confidential, whether or not owned or developed
by Ceridian.

Notwithstanding the foregoing, “Confidential Information” does not include any
information which is properly published or in the public domain; provided,
however, that information which is published by or with the aid of Executive
outside the scope of employment or contrary to the requirements of this
Agreement will not be considered to have been properly published, and therefore
will not be in the public domain for purposes of this Agreement.

1.09        “Disability” means totally and permanently disabled as defined in
Ceridian’s group long-term disability plan applicable to senior executives, as
may be amended from time to time.

1.10        “Good Reason” means any one or more of the following events which
shall occur without Executive’s express written consent:

(a)           A change in Executive’s reporting responsibilities, titles or
office, or any removal of Executive from, or any failure to re-elect Executive
to, any of such positions, which has the effect of materially diminishing
Executive’s responsibility or authority, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by Ceridian promptly after receipt of written notice thereof given by Executive
and excluding any diminution attributable to a sale, spin off, reverse spin off
or similar disposition of any Subsidiary of Ceridian.

(b)           A reduction by Ceridian in Executive’s Base Salary or bonus
opportunity or as the same may be increased from time to time thereafter or any
failure by Ceridian to

3


--------------------------------------------------------------------------------




pay any portion of Executive’s compensation when due, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by Ceridian promptly after receipt of written notice thereof given by
Executive;

(c)           Ceridian requiring Executive to be based anywhere other than
within 50 miles of Executive’s job location as of the Commencement Date;

(d)           Without replacement by plans, programs, or arrangements which,
taken as a whole, provide benefits to Executive at least reasonably comparable
to those discontinued or adversely affected, (A) the failure by Ceridian to
continue in effect, any bonus, incentive, stock ownership, purchase, option,
life insurance, health, accident, disability, or any other employee compensation
or benefit plan, program or arrangement, in which Executive is participating; or
(B) the taking of any action by Ceridian that would materially and adversely
affect Executive’s participation or materially reduce Executive’s benefits under
any of such plans, programs or arrangements;

(e)           The failure by Ceridian to provide office space, furniture, and
secretarial support at least comparable to that provided Executive immediately
prior to such failure or the taking of any similar action by Ceridian that would
materially adversely affect the working conditions in or under which Executive
performs her employment duties; or

(f)            Any material breach of this Agreement by Ceridian, or the failure
by a successor to Ceridian to assume the provisions of this Agreement, including
without limitation, Articles III, IV and VII.

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event constituting Good Reason hereunder.

1.11        “Parent Corporation” means Ceridian Corporation.  “Parent
Corporation” shall not include any Subsidiary.

1.12        “Subsidiary” means:  (a) any corporation at least a majority of
whose securities having ordinary voting power for the election of directors
(other than securities having such power only by reason of the occurrence of a
contingency) is at the time owned by Parent Corporation and/or one or more
Subsidiaries; and (b) any division or business unit (or portion thereof) of
Parent Corporation or a corporation described in clause (a) of this Section
1.12.

1.13        “Termination of Executive’s Employment” means (i) Executive has
severed her employment relationship with Ceridian and all Affiliates provided
such termination constitutes a “separation from service” under Section 409A of
the Code, or (ii) Executive

4


--------------------------------------------------------------------------------




experiences a change in employment status with Ceridian and its Affiliates that
constitutes a “separation from service” under Section 409A of the Code.

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

2.01      Employment.  Upon the terms and conditions set forth in this
Agreement, Ceridian hereby employs Executive as President and Chief Executive
Officer, and Executive accepts such employment.

2.02      Duties.  Executive shall devote her full-time and best efforts to
Ceridian and to fulfilling the duties of her position which shall include such
duties as may from time to time be assigned her by Ceridian, provided that such
duties are reasonably consistent with Executive’s education, experience and
background.  Executive shall comply with Ceridian’s policies and procedures to
the extent they are not inconsistent with this Agreement in which case the
provisions of this Agreement prevail.

Executive also agrees to serve, for any period for which the Executive is
elected, as a member of the Board or as a director or officer of any Affiliate;
provided, however, that Executive shall not be entitled to any additional
compensation for serving in any of such capacities.  Unless prohibited by
applicable law, court order or binding shareholder action, Ceridian will place
the name of Executive in nomination to serve as Chair of the Board upon the
first anniversary of the Commencement Date (as defined below) and from time to
time thereafter.  Upon termination of Executive’s employment, for whatever
reason, Executive agrees to resign immediately from the Board and from all
Affiliate boards of directors on which she is then currently serving.

2.03      Term.  Subject to the provisions of Articles IV and VIII, Executive’s
employment with Ceridian shall commence on October 23, 2006 or such earlier date
as may be mutually agreed upon by the parties (the “Commencement Date”) and
shall continue until October 22, 2009 (the “Initial Term”).  Following the end
of the Initial Term and on each anniversary thereof, and subject to the
provisions of Article IV and VIII, this Agreement and Executive’s employment
shall be automatically extended for an additional one-year period.  For purposes
hereof, the Initial Term, together with any subsequent extensions thereof, are
hereinafter referred to as the “Term.”  Upon the occurrence of a Change of
Control during the Term, all applicable Change of Control protections set forth
herein (including, without limitation, those set forth in Article VII hereof)
shall continue to apply for the 24-month period commencing on the date of the
Change of Control.

5


--------------------------------------------------------------------------------




ARTICLE III

COMPENSATION AND EXPENSES

3.01        Base Salary.  As base compensation for all services rendered under
this Agreement, Executive shall receive an annualized base salary (“Base
Salary”) of Seven Hundred Eighty Thousand Dollars ($780,000.00), starting on the
Commencement Date.  The Base Salary shall be paid in accordance with Ceridian’s
normal payroll procedures and policies, as such procedures and policies may be
modified from time to time.  At least once annually, the Base Salary shall be
reviewed and adjusted in the sole discretion of the Committee.

3.02        Bonus and Incentive.  Bonus or incentive compensation shall be at
the sole discretion of the Committee (including any goals the Committee
establishes to govern such plans for any year), in accordance with the terms and
conditions of any Ceridian bonus or incentive plans; provided, however, that for
purposes of Executive’s 2007 cash incentive (payable in 2008), Executive’s
“threshold” cash incentive shall mean an amount equal to 80% of Base Salary;
“target” cash incentive shall mean an amount equal to 110% of Base Salary; and
“superior” cash incentive shall mean an amount equal to 140% of Base Salary.  In
addition, Executive’s 2007 cash incentive shall be multiplied by 1.25
(representing three months of 2006 and all of 2007).  Except as otherwise
provided in this Section 3.02 and in Article VII, Ceridian shall have the right,
in accordance with their terms, to alter, amend or eliminate any bonus or
incentive plans without compensation to Executive.

3.03.       Stock Option and Restricted Stock Grants.  Ceridian hereby grants to
Executive an option to purchase shares of Ceridian’s common stock, effective as
of the Commencement Date.  The number of shares subject to Executive’s option
shall be determined by taking Two Million Seven Hundred Fifty Thousand Dollars
($2,750,000) divided by the “fair market value” of Ceridian’s common stock as of
the close of business on the Commencement Date (as reported in the Midwest
Edition of the Wall Street Journal) and further divided by 33% (or such other
appropriate percentage as required under the Black Scholes method for converting
dollar amounts into option shares).  The exercise price for this option shall be
the fair market value of Ceridian’s common stock as of the close of business on
the Commencement Date, as reported in the Midwest Edition of the Wall Street
Journal.

6


--------------------------------------------------------------------------------




Ceridian hereby also grants to Executive Ceridian restricted shares of
Ceridian’s stock having a value in the gross amount of One Million Three Hundred
Fifty Thousand Dollars ($1,350,000) as of the date of grant, which shall
coincide with the Commencement Date (such value to be determined as of the close
of business on the Commencement Date, as reported in the Midwest Edition of the
Wall Street Journal).  Such option and restricted shares shall vest ratably in
annual 33-1/3% increments over a three-year period, in accordance with the
following schedule:

Vesting Date:

 

Percentage of Equity Award Vested:

 

October 1, 2007

 

33-1/3%

 

October 1, 2008

 

33-1/3%

 

October 1, 2009

 

33-1/3%

 

 

Except as expressly set forth in this Section 3.03, Section 4.03(a) and Section
7.03(e), the option and restricted shares to be awarded to Executive under this
Section 3.03 shall be provided in all other respects subject to and in
conformity with the provisions of Ceridian’s 2004 Long Term Stock Incentive Plan
(the “Stock Plan”), as the same may be amended from time to time, and Ceridian’s
standard form of non-qualified stock option and restricted stock agreements, to
be entered into by Executive and Ceridian.

3.04.       Retention Bonus.  In consideration of Executive’s commencement and
continuation of employment with Ceridian as provided herein, and to replace
forfeited compensation earned at her previous employer, Ceridian will provide to
Executive as a Retention Bonus restricted shares of Ceridian’s stock having a
value in the gross amount of Two Million Five Hundred Thousand Dollars
($2,500,000) as of the date of grant, which shall coincide with the Commencement
Date (such value to be determined as of the close of business on the
Commencement Date, as reported in the Midwest Edition of the Wall Street
Journal).  Such restricted shares shall vest ratably in annual 33-1/3%
increments over a three-year period, in accordance with the following schedule:

Vesting Date:

 

Percentage of Retention Bonus Vested:

 

October 1, 2007

 

33-1/3%

 

October 1, 2008

 

33-1/3%

 

October 1, 2009

 

33-1/3%

 

 

Executive may, at her option, elect to receive some or all of the Retention
Bonus in the form of an option to purchase shares of Ceridian’s common stock,
provided that Executive has made and communicated such election to Ceridian in
writing on or prior to the Commencement Date.  For purposes of converting
Executive’s restricted shares into an option, the number of shares subject to
Executive’s option shall be determined by dividing the number of restricted
shares designated for conversion by 33% (or such other appropriate percentage as
required under the Black Scholes method for converting restricted shares into
option shares).  The exercise price for this option shall be the fair

7


--------------------------------------------------------------------------------




market value of Ceridian’s common stock as of the close of business on the
Commencement Date, as reported in the Midwest Edition of the Wall Street
Journal.

Except as expressly set forth in this Section 3.04, Section 4.03(a) and Section
7.03(e), the option (if any) and restricted shares to be awarded to Executive as
a Retention Bonus shall be provided in all other respects subject to and in
conformity with the provisions of Ceridian’s Stock Plan, as the same may be
amended from time to time, and Ceridian’s standard form of non-qualified stock
option and restricted stock agreements, to be entered into by Executive and
Ceridian.

3.05.       Signing Bonus.  In consideration of Executive’s execution and
delivery of this Agreement and her commencement of employment with Ceridian,
Ceridian will pay to the Executive a one-time lump sum payment in the gross
amount of Nine Hundred Fifty Thousand Dollars ($950,000), which shall be payable
within ten (10) working days following the Commencement Date.

3.06.       Benefit Plans.  Executive shall be entitled to participate in the
employee health and welfare, retirement and other employee benefits programs
offered generally by Ceridian to its executive employees, to the extent that
Executive’s position, tenure, salary, health, and other qualifications make
Executive eligible to participate.  Executive shall also receive an allowance,
to be determined periodically by the Committee, for membership in a country club
of her choice.

3.07        Additional Annual Payment in Lieu of Certain Perquisites.  Executive
shall be paid a minimum of Forty Five Thousand Dollars ($45,000) per annum in
lieu of certain perquisites, the first payment of which shall be payable within
ten (10) working days following the Commencement Date and in subsequent years
shall be paid in accordance with Ceridian’s normal payroll procedures and
policies, as such procedures and policies may be modified from time to time.   
No such policies or procedures shall allow for the non-payment of the amounts
due pursuant to this Section 3.07.  Such compensation shall be reviewed and
increased in the sole discretion of the Committee.

3.08        Business Expenses.  Ceridian shall, consistent with its policies in
effect from time to time, bear all ordinary and necessary business expenses
incurred by Executive in performing her duties as an employee of Ceridian,
provided that Executive accounts promptly for such expenses to Ceridian in the
manner prescribed from time to time by Ceridian.

ARTICLE IV

EARLY TERMINATION

4.01        Early Termination.  This Article shall not apply to a Change of
Control Termination which is governed solely by the provisions of Article VII,
and does not alter the respective continuing obligations of the parties pursuant
to Articles V and VI.

8


--------------------------------------------------------------------------------




4.02        Termination for Cause.  Ceridian may terminate this Agreement and
Executive’s employment immediately for Cause.  For the purpose hereof “Cause”
means:

(a)           fraud;

(b)           misrepresentation which has or could have a materially adverse
effect on Ceridian;

(c)           theft or embezzlement of Ceridian assets;

(d)           conviction of a crime involving moral turpitude;

(e)           failure to follow Ceridian’s conduct and ethics policies; and/or

(f)            the continued failure by Executive to attempt in good faith to
perform her duties as reasonably assigned to Executive pursuant to Section 2.02
of Article II of this Agreement for a period of 60 days after a written demand
for such performance which specifically identifies the manner in which it is
alleged Executive has not attempted in good faith to perform such duties.

A Termination of Executive’s Employment by Ceridian shall not constitute a
termination for Cause unless (i) there has been delivered to Executive by the
Board, at least 10 days prior to such termination, a written notice which
specifically identifies conduct described in clauses (a) through (f) in which
the Board believes Executive has engaged and (ii) the Board has duly adopted a
resolution, by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct described in clauses (a), (b),
(c), (d), (e) or (f), and specifying the particulars thereof in detail.  In the
event of termination for Cause pursuant to this Section 4.02, Executive shall be
paid at the usual rate of Executive’s annual Base Salary through the date of
termination specified in any written notice of termination.

4.03        Termination Without Cause; Termination for Good Reason.  Ceridian
may terminate this Agreement and Executive’s employment without Cause on at
least 30 days’ written notice.  Executive may terminate this Agreement and
Executive’s employment with or without Good Reason on at least 30 days’ written
notice.  In the event of Termination of Executive’s Employment pursuant to this
Section 4.03, compensation shall be paid as follows:

(a)           If the notice of termination is given by Ceridian without Cause or
by Executive for Good Reason, Executive shall be paid at the usual rate of her
annual Base Salary through the 30 day notice period (provided, however, that
Ceridian shall have the option of making termination of the Agreement and
Termination of Executive’s Employment effective immediately upon notice in

9


--------------------------------------------------------------------------------




which case Executive shall be paid a lump sum representing the value of 30 days
worth of salary), and Executive shall become entitled to the following severance
benefits:

(1)           a lump sum cash payment equal to two times the sum of (i)
Executive’s then-current Base Salary and (ii) the bonus, if any, to which
Executive became entitled under all applicable Ceridian annual bonus plans for
the full fiscal year completed immediately prior to termination (or, if
termination occurs in Executive’s first fiscal year, the bonus, if any, to which
Executive would otherwise have become entitled under all applicable Ceridian
annual bonus plans in effect at the time of termination of this Agreement had
Executive remained continuously employed for the full fiscal year in which
termination occurred and continued to perform her duties in the same manner as
they were performed immediately prior to termination, without giving effect to
any reduction in bonus opportunity constituting Good Reason).

(2)           a prorated portion of Executive’s bonus compensation, if any, to
which Executive would have otherwise become entitled for the fiscal year in
which the Termination of Employment occurs had Executive remained continuously
employed for the full fiscal year, calculated by multiplying such bonus
compensation by a fraction, the numerator of which is the number of days in the
applicable fiscal year through the date of termination and the denominator of
which is 365 (without giving effect to any reduction in bonus opportunity
constituting Good Reason);

(3)           reasonable executive-level outplacement services, not to exceed
$50,000, for a period of up to 24 months (or if earlier, until the first
acceptance by Executive of an offer of employment), to be provided through
Executive’s preferred provider of such services; and

(4)           if following her termination, Executive elects COBRA continuation
coverage for Executive and her eligible dependents under Ceridian’s group health
plan, Ceridian shall reimburse Executive for the applicable COBRA premiums paid
during the COBRA continuation period.

Notwithstanding the foregoing, in the event that a Termination of Executive’s
Employment under this Section 4.03(a) occurs before October 1, 2007, 33-1/3% of
the options and restricted shares awarded to Executive under Section 3.03 and
Section 3.04 shall become fully vested and exercisable and, if applicable, free
from all restrictions.  The payment and provision of the severance benefits
provided for in this Section 4.03(a) are conditioned upon Executive executing a
release, similar to that attached as Exhibit A, of all claims against Ceridian. 
Payment and provision of benefits shall commence promptly following termination
and Executive’s endorsement of the Release attached as Exhibit A and the
expiration of the right of rescission set forth in Exhibit A without Executive
exercising her right of rescission (or, in the case of any bonus in Section

10


--------------------------------------------------------------------------------




4.03(a)(1) or Section 4.03(a)(2) that is calculated upon completion of the
fiscal year in which termination occurs, payment shall be within 15 days after
the date such bonus would have been paid had Executive remained employed for the
full fiscal year, if later).

(b)           If the notice of termination is given by Executive without Good
Reason, Executive shall be paid at the usual rate of her annual Base Salary
through the 30 day notice period.

4.04        Termination In The Event of Death or Disability.  This Agreement
shall terminate in the event of death or Disability of Executive.

(a)           In the event of Executive’s death, Ceridian shall pay the
following death benefits as soon as practicable following Ceridian’s receipt of
notice of Executive’s death, a lump sum cash payment equal to one year of
Executive’s then-current Base Salary.

Such amount shall be paid (i) to the beneficiary or beneficiaries designated in
writing to Ceridian by Executive, (ii) in the absence of such designation to the
surviving spouse, or (iii) if there is no surviving spouse, or such surviving
spouse disclaims all or any part, then the full amount, or such disclaimed
portion, shall be paid to the executor, administrator or other personal
representative of Executive’s estate.

(b)           In the event of Executive’s Disability, Base Salary shall be
terminated as of the end of the month in which the last day of the six-month
period of Executive’s inability to perform her duties, despite Ceridian’s
efforts to reasonably accommodate, occurs.

(c)           In the event of termination by reason of Executive’s death or
Disability, in addition to the death or Disability benefits provided in Section
4.04(a) and Section 4.04(b), Ceridian shall pay to Executive a prorated bonus
equal to (1) the amount Executive would have received in annual incentive plan
bonus for the year in which termination occurs had “target” goals been achieved,
multiplied by (2) a fraction, the numerator of which is the number of days in
the applicable fiscal year through the date of termination and the denominator
of which is 365.  The amount payable pursuant to this Section 4.04(c) shall be
paid within 15 days after the date such bonus would have been paid had Executive
remained employed for the full fiscal year.

4.05        Retirement.  Executive may terminate this Agreement and Executive's
employment as a result of Executive’s decision to retire from Ceridian. 
Executive shall provide Ceridian with at least 30 days' written notice of the
date upon which Executive intends to retire.  Executive shall be paid at the
usual rate of her annual Base Salary through the date of retirement stipulated
in the written notice.

11


--------------------------------------------------------------------------------


4.06.       Entire Termination Payment.  The compensation provided for in this
Article IV for early termination of this Agreement and Termination of
Executive’s Employment pursuant to this Article IV shall constitute Executive’s
sole remedy for such termination.  Executive shall not be entitled to any other
termination or severance payment which may be payable to Executive under any
other agreement between Executive and Ceridian.

ARTICLE V

CONFIDENTIALITY, DISCLOSURE AND ASSIGNMENT

5.01        Confidentiality.  Executive acknowledges that Ceridian has taken
reasonable measures to preserve the secrecy of its Confidential Information. 
Executive will not, during the term or after the termination or expiration of
this Agreement or her employment, publish, disclose, or utilize in any manner
any Confidential Information obtained while employed by Ceridian except in
connection with performing her duties as an Executive of Ceridian. If Executive
leaves the employ of Ceridian, Executive will not, without Ceridian’s prior
written consent, retain or take away any drawing, writing or other record in any
form containing any Confidential Information.

5.02        Business Conduct and Ethics. During the term of employment with
Ceridian, Executive will engage in no activity or employment which may conflict
with the interest of Ceridian, and will comply with Ceridian’s policies and
guidelines pertaining to business conduct and ethics.

5.03        Disclosure.  Executive will disclose promptly in writing to Ceridian
all inventions, discoveries, software, writings and other works of authorship
which are conceived, made, discovered, or written jointly or singly on Ceridian
time or on Executive’s own time, providing the invention, improvement,
discovery, software, writing or other work of authorship is capable of being
used by Ceridian in the normal course of business, and all such inventions,
improvements, discoveries, software, writings and other works of authorship
shall belong solely to Ceridian.

5.04        Instruments of Assignment.  Executive will sign and execute all
instruments of assignment and other papers to evidence transfer of Executive’s
entire right, title and interest in such inventions, improvements, discoveries,
software, writings or other works of authorship in Ceridian, at the request and
the expense of Ceridian, and Executive will do all acts and sign all instruments
of assignment and other papers Ceridian may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof.  If Executive is needed, at any time, to give testimony,
evidence, or opinions in any litigation or proceeding involving any patents or
copyrights or applications for patents or copyrights, both domestic and foreign,
relating to inventions, improvements, discoveries, software, writings or other
works of authorship conceived, developed or reduced to practice by Executive,
Executive agrees to do so, and

12


--------------------------------------------------------------------------------




if Executive leaves the employ of Ceridian, Ceridian shall pay Executive at a
rate of $5,000 per business day, plus reasonable traveling or other expenses.

5.05        Inventions Developed on Executive’s Own Time.  The two immediately
preceding sections entitled “Disclosure” and “Instruments of Assignment” do not
apply to inventions in which a Ceridian claim of any rights will create a
violation of Chapter 181 Minnesota Statutes, Section 181.78, reproduced below
and constituting the written notification of its Subdivision 3.

181.78 Agreements; terms relating to inventions

Subdivision 1.

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and (1) which does not relate
(a) directly to the business of the employer or (b) to the employer’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the employee for the employer.  Any provision which
purports to apply to such an invention is to that extent against the public
policy of this state and is to that extent void and unenforceable.

Subdivision 2.

No employer shall require a provision made void and unenforceable by subdivision
1 as a condition of employment or continuing employment.

Subdivision 3.

IF AN EMPLOYMENT AGREEMENT ENTERED INTO AFTER AUGUST 1, 1977, CONTAINS A
PROVISION REQUIRING THE EMPLOYEE TO ASSIGN OR OFFER TO ASSIGN ANY OF THE
EMPLOYEE’S RIGHTS IN ANY INVENTION TO AN EMPLOYER, THE EMPLOYER MUST ALSO, AT
THE TIME THE AGREEMENT IS MADE, PROVIDE A WRITTEN NOTIFICATION TO THE EMPLOYEE
THAT THE AGREEMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF THE EMPLOYER WAS USED AND
WHICH WAS DEVELOPED ENTIRELY ON THE EMPLOYEE’S OWN TIME, AND (1) WHICH DOES NOT
RELATE (a) DIRECTLY TO THE BUSINESS OF THE EMPLOYER OR (b) TO THE EMPLOYER’S
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (2) WHICH DOES
NOT RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

5.06        Executive’s Declaration. Executive has no inventions, data bases,
improvements, discoveries, software, writings or other works of authorship
useful to Ceridian in the

13


--------------------------------------------------------------------------------




normal course of business, which were conceived, made or written prior to the
date of this Agreement and which are excluded from this Agreement.

5.07        Survival.  The obligations of this Article V shall survive the
expiration or termination of this Agreement and Executive’s employment.

ARTICLE VI

NON-COMPETITION, NON-RECRUITMENT, AND NON-DISPARAGEMENT

6.01        General.  The parties hereto recognize and agree that (a) upon
commencement of employment, Executive shall serve as a senior executive of
Ceridian and as a key executive of Ceridian, (b) Executive has received, and
will in the future receive, substantial amounts of Confidential Information, (c)
Ceridian’s business is conducted on a worldwide basis, and (d) provision for
non-competition, non-recruitment and non-disparagement obligations by Executive
is critical to Ceridian’s continued economic well-being and protection of
Ceridian’s Confidential Information.  In light of these considerations, this
Article VI sets forth the terms and conditions of Executive’s obligations of
non-competition, non-recruitment and non-disparagement subsequent to the
termination of this Agreement and/or Executive’s employment for any reason other
than a Change of Control Termination.  Sections 6.02 and 6.03 of this Agreement
shall be of no further force or effect upon a Change of Control Termination.

6.02        Non-Competition.

(a)           During the term of this Agreement, Executive will devote full time
and energy to furthering Ceridian’s business and will not pursue any other
business activity without Ceridian’s written consent; provided, however, that
Executive may serve on the board of directors of one other entity that is not an
Affiliate, subject to the Executive’s prior consultation with the nominating and
governance committee of the Board; and provided, further, that Executive may
author one book, on the condition that her time and efforts associated with such
authorship do not diminish her full and faithful discharge of all her
responsibilities to Ceridian under this Agreement, including but not limited to
her duties as President and Chief Executive Officer and her obligations under
Article V above and Section 6.04 below.    Unless the obligation is waived or
limited by Ceridian in accordance with subsection (b) of this Section 6.02,
Executive agrees that during her employment with Ceridian and for a period of
two years following termination of employment for any reason other than a Change
of Control Termination (“Non-Compete Period”), Executive will not directly or
indirectly, alone or as a partner, officer, director, shareholder or employee of
any other firm or entity, engage in any commercial activity in competition with
any part of Ceridian’s business as conducted as of the date of such termination
of employment or with any part of Ceridian’s contemplated business with respect
to which Executive has Confidential Information.  For purposes of this
subsection

14


--------------------------------------------------------------------------------




(a), “shareholder” shall not include beneficial ownership of less than five
percent (5%) of the combined voting power of all issued and outstanding voting
securities of a publicly held corporation whose stock is traded on a major stock
exchange.  Also for purposes of this subsection (a), “Ceridian’s business” shall
include business conducted by Ceridian or its Affiliates and any partnership or
joint venture in which Ceridian or its Affiliates is a partner or joint
venturer; provided that, “Affiliate” as used in this sentence shall not include
any corporation in which Ceridian has ownership of less than fifteen percent
(15%) of the voting stock.

(b)           At its sole option Ceridian may, by written notice to Executive at
any time within the Non-Compete Period, waive or limit the time and/or
geographic area in which Executive cannot engage in competitive activity.

(c)           During the Non-Compete Period, prior to accepting employment with
or agreeing to provide consulting services to, any firm or entity which offers
competitive products or services, Executive shall give 30 days prior written
notice to Ceridian.  Such written notice shall describe the firm and the
employment or consulting services to be rendered to the firm or entity, and
shall include a copy of the written offer of employment or engagement of
consulting services.  Ceridian shall respond within 20 days with approval of or
objection to Executive’s notice of desire to render employment or consulting
services with such firm or entity.

6.03        Non-Recruitment.  During the term of employment and for a period of
two years following termination of employment for any reason other than a Change
of Control Termination, Executive will not directly or indirectly hire any of
Ceridian’s employees, or solicit any of Ceridian’s employees for the purpose of
hiring them or inducing them to leave their employment with Ceridian, nor will
Executive own, manage, operate, join, control, consult with, participate in the
ownership, management, operation or control of, be employed by, or be connected
in any manner with any person or entity which engages in the conduct proscribed
in this Section 6.03.  This provision shall not preclude Executive from
responding to a request (other than by Executive’s employer) for a reference
with respect to an individual’s employment qualifications.

6.04        Non-Disparagement.  Executive will not, during the term or after the
termination or expiration of this Agreement or Executive’s employment, make
disparaging statements, in any form, about Ceridian, its officers, directors,
agents, employees, products or services which Executive knows, or has reason to
believe, are false or misleading.  Ceridian will not, during the term or after
the termination or expiration of this Agreement or Executive’s employment, make
disparaging statements, in any form, about Executive which Ceridian knows, or
has reason to believe, are false or misleading.

6.05        Survival and Enforceability.  The obligations of this Article VI
shall survive the expiration or termination of this Agreement and Executive’s
employment.  Should any provision of this Article VI be held invalid or illegal,
such illegality shall not invalidate the whole of this Article VI or the
Agreement, but, rather, Article VI shall be construed as if it did not contain
the illegal part or narrowed to permit its enforcement, and the

15


--------------------------------------------------------------------------------




rights and obligations of the parties shall be construed and enforced
accordingly. In furtherance of and not in limitation of the foregoing, Executive
expressly agrees that should the duration of or geographical extent of, or
business activities covered by, any provision of this Article VI be in excess of
that which is valid or enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities that may
validly be covered.  Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Article VI shall be construed in a
manner that renders its provisions valid and enforceable to the maximum extent
(not exceeding its express terms) possible under applicable law.  This Article
VI does not replace and is in addition to any other agreements Executive may
have with Ceridian on the matters addressed herein.

ARTICLE VII

CHANGE OF CONTROL

7.01        Definitions.  For purposes of this Article VII, the following
definitions shall be applied:

(a)           “Benefit Plan” means any formal or informal plan, program or other
arrangement heretofore or hereafter adopted by Ceridian for the direct or
indirect provision of compensation to Executive (including groups or classes of
participants or beneficiaries of which Executive is a member), whether or not
such compensation is deferred, is in the form of cash or other property or
rights, or is in the form of a benefit to or for Executive.

(b)           “Change of Control” shall mean the first of the following events
to occur:

(1)           there is consummated a merger or consolidation to which Ceridian
or any direct or indirect Subsidiary of Ceridian is a party if the merger or
consolidation would result in the voting securities of Ceridian outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) less than 60% of the combined voting
power of the securities of Ceridian or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or

(2)           the direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of  1934, as amended (the “Exchange
Act”)) in the aggregate of securities of Ceridian representing twenty percent
(20%) or more of the total combined voting power of Ceridian’s then issued and
outstanding securities is acquired by any person or entity or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by Ceridian or any of its subsidiaries, (B) any
acquisition directly from Ceridian or any of its

16


--------------------------------------------------------------------------------




subsidiaries, (C) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by Ceridian or any corporation controlled
by Ceridian, (D) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities, (E) any acquisition by a
corporation owned, directly or indirectly, by the stockholders of Ceridian in
substantially the same proportions as their ownership of stock of Ceridian, (F)
any acquisition in connection with which, pursuant to Rule 13d-1 promulgated
pursuant to the Exchange Act, the individual, entity or group is permitted to,
and actually does, report its beneficial ownership on Schedule 13G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report on Schedule 13D, beneficial ownership of all of the voting securities
of Ceridian beneficially owned by it on such date, and (G) any acquisition in
connection with a merger or consolidation which, pursuant to paragraph (1)
above, does not constitute a Change of Control; or

(3)           there is consummated a transaction contemplated by an agreement
for the sale or disposition by Ceridian of all or substantially all of
Ceridian’s assets, other than a sale or disposition by Ceridian of all or
substantially all of Ceridian’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of Ceridian in substantially the same proportions as their
ownership of Ceridian immediately prior to such sale; or

(4)           the stockholders of Ceridian approve any plan or proposal for the
liquidation of Ceridian; or

(5)           a change in the composition of the Board such that the “Continuity
Directors” cease for any reason to constitute at least a majority of the Board. 
For purposes of this clause, “Continuity Directors” means (A) those members of
the Board who were directors on the Commencement Date and (B) those members of
the Board (other than a director whose initial assumption of office was in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Ceridian) who were elected or appointed by, or on the nomination or
recommendation of, at least a two-thirds (2/3) majority of the then-existing
directors who either were directors on the date hereof or were previously so
elected or appointed; or

(6)           such other event or transaction as the Board shall determine
constitutes a Change of Control.

17


--------------------------------------------------------------------------------




Notwithstanding any provision in this Section 7.01(b) to the contrary, a Change
of Control shall not include a sale, spin off, reverse spin off or similar
disposition of any Subsidiary of Ceridian, unless or until the Board shall
determine that such disposition constitutes a Change of Control.

(c)           “Change of Control Compensation” means any payment or benefit
(including any transfer of property) in the nature of compensation, to or for
the benefit of Executive under this Agreement or any Other Agreement or Benefit
Plan, which is considered to be contingent on a change in the ownership or
effective control of Ceridian for purposes of Section 280G of the Code.

(d)           “Change of Control Termination” means, with respect to Executive,
any of the following events:

(1)           On or within two years after a Change of Control, Termination of
Executive’s Employment by Ceridian for any reason other than (A) fraud, (B)
theft or embezzlement of Ceridian assets, (C) conviction of a crime involving
moral turpitude, or (D) failure to follow Ceridian’s conduct and ethics
policies;

(2)           On or within two years after a Change of Control, Termination of
Executive’s Employment by Executive for Good Reason; or

(3)           A Termination of Executive’s Employment by Ceridian other than for
the reasons described in clauses (A) through (D) of Section 7.01(d)(1) during
the pendency of a Potential Change of Control and Executive reasonably
demonstrates that such termination was at the request or direction of a person
or entity who has entered into an agreement, the consummation of which would
result in a Change of Control, or is otherwise in connection with or in
anticipation of a Change of Control (whether or not a Change of Control ever
occurs).  For purposes of this Agreement, in the event of a termination
described in the preceding sentence, a Change of Control will be deemed to have
occurred immediately prior to the Termination of Executive’s Employment for
purposes of this Agreement.

A Change of Control Termination by Executive shall not, however, include
termination by reason of death or Disability.  A Termination of Executive’s
Employment by Ceridian shall not constitute a termination described in clauses
(A) through (D) of Section 7.01(d)(1) unless (i) there has been delivered to
Executive by the Board, at least 10 days prior to such termination, a written
notice which specifically identifies conduct described in clauses (A), (B), (C)
or (D) of Section 7.01(d)(1) in which the Board believes Executive has engaged
and (ii) the Board has duly adopted a resolution, by the affirmative vote of not
less than two-

18


--------------------------------------------------------------------------------




thirds (2/3) of the entire membership of the Board at a meeting of the Board
which was called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct described in clauses (A), (B), (C) or (D) of Section 7.01(d)(1), and
specifying the particulars thereof in detail.

(e)           “Other Agreements” means any agreement, contract or understanding
heretofore or hereafter entered into between Executive and Ceridian for the
direct or indirect provision of compensation to Executive.

(f)            “Potential Change of Control” shall be deemed to have occurred if
the event set forth in any one of the following subsections shall have occurred:
(A) Ceridian enters into an agreement, the consummation of which would result in
the occurrence of a Change of Control; (B) Ceridian or any person or entity
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; (C) any person becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Ceridian representing 15% or more of either the
then outstanding shares of common stock of Ceridian or the combined voting power
of Ceridian’s then outstanding securities; or (D) the Board adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change of
Control has occurred.

7.02        Termination by Executive.   The Termination of Executive’s
Employment as described in Section 7.01(d)(2) shall be accomplished by, and
effective upon, Executive giving written notice to Ceridian of Executive’s
decision to terminate.  Except as otherwise expressly provided in this
Agreement, upon the exercise of said right, all obligations and duties of
Executive under this Agreement shall be of no further force and effect.

7.03        Change of Control Termination Payment.

(a)           In the event of a Change of Control Termination, Ceridian shall
make a lump sum severance payment to Executive in an amount equal to three times
the sum of (1), (2) and (3) below:

(1)           one year of Executive’s then-current Base Salary (without giving
effect to any reduction in Base Salary constituting Good Reason), plus the
bonus, if any, to which Executive became entitled under all applicable Ceridian
annual bonus plans for the full fiscal year completed immediately prior to the
Change of Control Termination (or, if termination occurs in Executive’s first
fiscal year, the bonus, if any, to which Executive would otherwise have become
entitled under all applicable Ceridian annual bonus plans in effect had
Executive remained continuously employed for the full fiscal year in which
termination occurred and continued to perform

19


--------------------------------------------------------------------------------




her duties in the same manner as they were performed immediately prior to
termination, without giving effect to any reduction in bonus opportunity
constituting Good Reason);

(2)           the bonus, if any, that Executive would have earned under all
applicable Ceridian bonus plans for the year in which the termination occurs had
“superior” goals been achieved (without giving effect to any reduction in bonus
opportunity constituting Good Reason); and

(3)           the highest annual amount of 401(k) Restoration Match (as defined
in the Ceridian Corporation Deferred Compensation Plan (the “DCP”)) and
Supplemental Match Credit (as defined in the DCP) made by Ceridian on behalf of
Executive into the DCP over the last three fiscal years prior to termination of
Executive.

(b)           In the event of a Change of Control Termination, Ceridian shall
also pay to Executive, along with the lump sum severance payment described in
Section 7.03(a), a prorated portion of Executive’s bonus compensation for the
fiscal year in which the Change of Control Termination occurs (assuming that any
applicable performance objectives were achieved at the “target” level of
performance and without giving effect to any reduction in bonus opportunity
constituting Good Reason) calculated by multiplying (A) the maximum achievable
amount of such bonus compensation by (B) a fraction, the numerator of which is
the number of days in the applicable fiscal year through the date of termination
and the denominator of which is 365.


(C)           IN THE EVENT OF A CHANGE OF CONTROL TERMINATION, EXECUTIVE SHALL
BE ENTITLED TO CONTINUED MEDICAL AND DENTAL COVERAGE IN ACCORDANCE WITH SECTION
7.06


(D)           FOLLOWING A CHANGE OF CONTROL TERMINATION, CERIDIAN SHALL PROVIDE
EXECUTIVE WITH REASONABLE EXECUTIVE-LEVEL OUTPLACEMENT SERVICES, NOT TO EXCEED
$50,000, FOR A PERIOD OF UP TO 24 MONTHS (OR IF EARLIER, UNTIL THE FIRST
ACCEPTANCE BY EXECUTIVE OF AN OFFER OF EMPLOYMENT), TO BE PROVIDED THROUGH
EXECUTIVE’S PREFERRED PROVIDER OF SUCH SERVICES.  FOLLOWING A CHANGE OF CONTROL
TERMINATION, CERIDIAN SHALL REIMBURSE EXECUTIVE FOR ALL CUSTOMARY RELOCATION
EXPENSES ACTUALLY INCURRED BY EXECUTIVE IN ONE MOVE OUT OF THE EXECUTIVE’S STATE
OF RESIDENCE WITHIN THE ONE-YEAR PERIOD FOLLOWING SUCH CHANGE OF CONTROL
TERMINATION, PROVIDED SUCH MOVE IS NECESSITATED BY EXECUTIVE’S ACCEPTANCE OF AN
OFFER OF EMPLOYMENT.


(E)           IN THE EVENT OF A CHANGE OF CONTROL TERMINATION, ALL OUTSTANDING
CERIDIAN OPTIONS AND OTHER EQUITY AWARDS HELD BY EXECUTIVE SHALL BECOME FULLY
VESTED AND EXERCISABLE AND, IF APPLICABLE, FREE FROM ALL RESTRICTIONS.


(F)            THE PAYMENTS AND BENEFITS DESCRIBED IN THIS ARTICLE VII SHALL BE
CONDITIONED UPON EXECUTIVE EXECUTING (AND NOT EFFECTIVELY RESCINDING) A RELEASE
OF CLAIMS AGAINST CERIDIAN SUBSTANTIALLY IDENTICAL TO THAT ATTACHED AS EXHIBIT A
HERETO.  PAYMENT AND PROVISION OF BENEFITS SHALL COMMENCE PROMPTLY FOLLOWING
TERMINATION AND

20


--------------------------------------------------------------------------------





EXECUTIVE’S ENDORSEMENT OF THE RELEASE ATTACHED AS EXHIBIT A AND THE EXPIRATION
OF THE RIGHT OF RESCISSION SET FORTH IN EXHIBIT A WITHOUT EXECUTIVE EXERCISING
HER RIGHT OF RESCISSION (OR, IN THE CASE OF ANY BONUS IN SECTION 7.03(A) AND
7.03(B) CALCULATED AT THE END OF THE FISCAL YEAR IN WHICH TERMINATION OCCURS,
PAYMENT SHALL BE WITHIN 15 DAYS AFTER THE DATE SUCH BONUS WOULD HAVE BEEN PAID
HAD EXECUTIVE REMAINED EMPLOYED FOR THE FULL FISCAL YEAR, IF LATER).

7.04        Interest.  In the event Ceridian does not make timely payment in
full of the Change of Control Termination Payment described in Section 7.03,
Executive shall be entitled to receive interest on any unpaid amount at the
lower of:  (a) the prime rate of interest (or such comparable index as may be
adopted) established from time to time by the Bank of America National Trust and
Savings Association, New York, New York or its successor in interest; or (b) the
maximum rate permitted under Section 280G(d)(4) of the Internal Revenue Code.

7.05        Attorneys’ Fees.  In the event Executive incurs any legal expense to
enforce or defend her rights under this Article VII of this Agreement, or to
recover damages for breach thereof, Executive shall be entitled to recover from
Ceridian any reasonable expenses for fees and expenses reasonably incurred. 
Such payments shall be made within five (5) business days after delivery of
Executive’s written requests for payment accompanied with such evidence of fees
and expenses incurred as Ceridian reasonably may require.  Ceridian shall
reimburse Executive for up to $10,000 for legal expenses incurred in connection
with the negotiation of the terms of this Agreement which become effective as of
the Commencement Date.

7.06        Benefits Continuation.  In the event of a Change of Control
Termination, Executive shall, until age 65, be entitled to receive from Ceridian
medical and dental insurance coverage substantially equivalent to the coverage
Executive had on the day immediately prior to the Change of Control, including
coverage then in effect for Executive’s spouse and dependents.  During any
continuation period required under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), Ceridian shall continue to provide group
medical and dental coverage under one or more of Ceridian’s group medical and
dental plans as if Executive were still employed, and Executive shall be
required to pay no more for such insurance coverage than Executive would be
required to pay had Executive continued in active employment with Ceridian. 
From the expiration of the COBRA period until Executive’s attainment of age 65,
Ceridian shall use its reasonable best efforts to continue group coverage on the
same terms; provided, however, that if Ceridian determines that such continued
coverage under its group medical and dental plans after the COBRA period would
jeopardize the tax-qualified status of such plans or cause Executive to incur
penalty taxes under Section 409A of the Code, Ceridian shall have the right to: 
(i) require Executive to reimburse Ceridian for such amounts as may be necessary
to preserve group coverage without jeopardizing tax-qualified status or
triggering penalty taxes; or (ii) discontinue such coverage and use its
reasonable best efforts to obtain for Executive, her spouse and her dependents
comparable individual coverage at comparable rates.  Ceridian shall reimburse
Executive for the cost of such individual insurance coverage up to the amount
Ceridian would be required to pay under

21


--------------------------------------------------------------------------------




Ceridian’s group plans had Executive continued in active employment with
Ceridian, and Executive shall be responsible for all additional costs, if any.

7.07        Mitigation; Offset.  Following a Change of Control Termination,
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive pursuant to this Article VII.  The
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer, by retirement benefits, or by offset against any amount
claimed to be owed by Executive to Ceridian or otherwise.

ARTICLE VIII

GENERAL PROVISIONS

8.01        No Adequate Remedy.  The parties declare that it is impossible to
measure in money the damages which will accrue to either party by reason of a
failure to perform any of the obligations under Article V or Article VI and
therefore injunctive relief is appropriate.  Therefore, if either party shall
institute any action or proceeding to enforce the provisions of Article V or
Article VI hereof, such party against whom such action or proceeding is brought
hereby waives the claim or defense that such party has an adequate remedy at
law, and such party shall not urge in any such action or proceeding the claim or
defense that such party has an adequate remedy at law.

8.02        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Ceridian, whether by way
of merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of Ceridian, and any
such successor or assign shall absolutely and unconditionally assume all of
Ceridian’s obligations hereunder.

8.03        Notices.  All notices, requests and demands given to or made
pursuant hereto shall, except as otherwise specified herein, be in writing and
be delivered or mailed to any such party at its address:

(a)           Ceridian Corporation
3311 East Old Shakopee Road
Minneapolis, Minnesota 55425-1640
Attention:  Office of General Counsel

(b)           In the case of Executive shall be:

At the address listed on the last page of this Agreement.

Either party may, by notice hereunder, designate a changed address.  Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed dispatched on the registered date or that stamped on the
certified mail

22


--------------------------------------------------------------------------------




receipt, and shall be deemed received within the second business day thereafter
or when it is actually received, whichever is sooner.

8.04        Captions.  The various headings or captions in this Agreement are
for convenience only and shall not affect the meaning or interpretation of this
Agreement.

8.05        Governing Law.  The validity, construction and performance of this
Agreement shall be governed by the laws of the State of Minnesota and any and
every legal proceeding arising out of or in connection with this Agreement shall
be brought in the appropriate courts of the State of Minnesota, each of the
parties hereby consenting to the exclusive jurisdiction of said courts for this
purpose.  The parties hereto expressly recognize and agree that the
implementation of this Governing Law provision is essential in light of the fact
that Parent Corporation’s corporate headquarters and its principal executive
offices are located within the State of Minnesota, and there is a critical need
for uniformity in the interpretation and enforcement of the employment
agreements between Ceridian and its senior executives.

8.06        Construction.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

8.07        Waivers.  No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy granted hereby or by any related document or by law.

8.08        Modification.  Any changes or amendments to this Agreement must be
in writing and signed by both parties.

8.09        Tax Compliance.  Notwithstanding anything to the contrary herein, if
either Ceridian determines in good faith that any payment or benefit due to
Executive under this Agreement is subject to Section 409A(a)(2)(B)(i) of the
Code, as amended (the six month distribution delay requirement for certain
payments to key employees of publicly traded companies), such payment or benefit
shall not be made or provided sooner than permitted under such Section
409A(a)(2)(B)(i) of the Code and shall be made or provided on the date that is
the first business day after the date that is six months after the date of
“separation from service”, as such phrase is defined under Section 409A of the
Code and the guidance and regulations issued thereunder.  Ceridian shall consult
with the Executive before making any such determinations.

8.10        Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties hereto in reference to all the matters
herein agreed upon.  This

23


--------------------------------------------------------------------------------




Agreement replaces in full all prior employment or Change of Control agreements
or understandings of the parties hereto with respect to such subject matter, and
any and all such prior agreements or understandings are hereby rescinded by
mutual agreement.

[Remainder of This Page Left Intentionally Blank]

24


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, The parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

EXECUTIVE

 

CERIDIAN CORPORATION

 

 

 

 

 

/s/ Kathryn V. Marinello

 

 

By:

 

/s/ L. White Matthews, III

 

Kathryn V. Marinello

 

Name:

 

L. White Matthews, III

 

 

 

Title:

 

Chairman of the Board

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

13710 Dunbar Way

 

 

 

 

St. Paul, MN 55124

 

 

 

 

 

25


--------------------------------------------------------------------------------


Exhibit A

RELEASE

I, Kathryn V. Marinello, in consideration of the payments of $              
subject to appropriate withholding, which includes compensation to which I would
not be otherwise entitled, do, except as specifically provided below, hereby
fully and completely release and waive any and all claims, complaints, causes of
action or demands of whatever kind which I have or may have against Ceridian
Corporation, its predecessors, successors, subsidiaries and Affiliates and all
past and present members of the Board of Directors, officers, employees and
agents of those persons and companies (“Ceridian”) arising out of any actions,
conduct, decisions, behavior or events occurring up to the date of my execution
of this Release.

I understand and accept that this Release specifically covers but is not limited
to any and all claims, complaints, causes of action or demands which I have or
may have against the above-referenced released parties relating in any way to
the terms, conditions and circumstances of my employment up to the date of my
signature below, any form of employment discrimination prohibited under any
state’s human rights act, Title VII of the Federal Civil Rights Act of 1964, the
Federal Americans with Disabilities Act, the Federal Family and Medical Leave
Act,  the Federal Age Discrimination in Employment Act and any other similar
federal, state or local statute or ordinance.  I further understand that this
Release extends to but is not limited to all claims which I may have based on
statutory or common law claims for negligence or other breach of duty, wrongful
discharge, breach of contract, breach of any express or implied promise,
misrepresentation, fraud, retaliation, breach of public policy,
“whistleblowing,” retaliation, infliction of emotional distress, defamation,
promissory estoppel, invasion of privacy, failure to pay wages or any other
theory, whether legal or equitable.  Notwithstanding the foregoing, I do not
waive my rights to (i) enforce the performance by Ceridian of its obligations
under the Executive Employment Agreement between myself and Ceridian (including,
without limitation, the obligation to make the payments and provide the benefits
described in Articles III, IV and VII thereof if applicable), (ii) any employee
benefits payable pursuant to the terms of the applicable plans of Ceridian or
any affiliate, which benefits shall be paid or provided in accordance with the
terms of such plans or (iii) indemnification from Ceridian with respect to my
service with Ceridian, whether provided pursuant to Ceridian’s bylaws or
otherwise.

Nothing contained herein, however, shall be construed to prohibit me from filing
a charge with the Equal Employment Opportunity Commission, but my release
includes a release of my right to file a court action or to seek individual
remedies or damages in any Equal Employment Opportunity Commission-filed court
action, and my release of these rights shall apply with full force and effect to
any proceedings arising from or relating to such a charge.

I agree that my only remedy for any dispute I have about the enforceability of
this Release shall be to submit that dispute to final and binding arbitration in
accordance with the rules of the American Arbitration Association.  Ceridian and
I agree that I must send written notice of any claim to Ceridian by certified
mail, return receipt requested.  Written notice to Ceridian shall be sent to its
Secretary at 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640.

A-1


--------------------------------------------------------------------------------




I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to Office of the General Counsel,
Ceridian Corporation, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640,
within fifteen (15) calendar days of the date of my signature below.  Upon the
expiration of fifteen (15) calendar days from the date indicated below, if I
have not rescinded this Release, then Ceridian Corporation shall promptly
deliver to me the above-referenced payment, subject to appropriate withholding,
this Release being contingent upon payment of that sum.

If sent by mail, the rescission must be:

·              Postmarked within the 15 calendar-day period;

·              Properly addressed to Ceridian; and

·              Sent by certified mail, return receipt requested.

By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given.  I have had 21 days in which to consider this
agreement.  By my signature below, I further acknowledge that I have been
provided a full opportunity to review and reflect on the terms of this Release
and to seek the advice of legal counsel of my choice, which advice I have been
encouraged to obtain.

If I do not execute this Release within 30 days after I receive it, the offer
Ceridian has made for a payment herein is null and void.

 

Date:

 

 

 

 

 

 

Kathryn V. Marinello

 

A-2


--------------------------------------------------------------------------------